This action was brought by the plaintiff, a judgment creditor of the defendant George H. Wooster, to enforce payment of his judgment out of certain leasehold property, conveyed by the plaintiff to the defendant Emma C. Wooster, the wife of the other defendant, and is based upon the allegation that George C. Wooster paid for the property, and that the same is, therefore, liable for his debts.
The action was tried at the New York Special Term before Mr. Justice ALLEN, who found as follows: "In March, 1858, the plaintiff entered into a written contract with the defendant Emma C. Wooster, to sell and convey to her the leasehold premises mentioned and described in the complaint, and on or about the first day of May, 1858, a proper deed of conveyance to vest the title of said premises in the said Emma C. Wooster was executed by the plaintiff, and at the same time a bond and mortgage on the premises to secure that part of the purchase-money for which a credit was to be given, were executed by the defendants. Prior to this, two payments had been made on account of the purchase-money, and the deed and bond and mortgage were left with William Peet, Esquire, to be delivered to the parties entitled to the *Page 413 
same respectively, when that part of the purchase-money which was to have been paid by the first of May, should be actually paid. This was paid about the 26th of June, when the deed and mortgage were delivered, by being handed to the proper officer for record, and the sale was fully consummated, and the title to the premises, subject to the mortgage vested in the defendant Emma C. Wooster.
The money paid before the actual delivery of the papers, and which constituted one-half of the purchase-money was paid from moneys and the avails of choses in action, and other property given to her by her husband prior to March, 1858.
At the time of the execution of the deed and mortgage, the defendant George H. Wooster concluded a bargain with the plaintiff for the purchase of certain personal property, on the premises, for three hundred dollars, on a credit of five months, for which he gave his note to the plaintiff. Judgment was obtained on this note and an execution issued thereon against the property of the defendant George H. Wooster, which was returned unsatisfied before the commencement of this action.
As conclusions of law the said justice found "that the plaintiff was not a creditor of George H. Wooster at the time of the conveyance, within the meaning of the statute (1 Rev. Stat., §§ 51, 52), the debt having been contracted simultaneously with the conveyance, and the credit given with the full knowledge of the transfer and conveyance," and, therefore, was not entitled to any relief. Judgment was thereupon given for the defendants. Upon appeal by the plaintiff to the General Term, the judgment was affirmed, and the case is brought by appeal to this court.
There is no allegation in the complaint, and no finding or evidence of actual fraud on the part of the defendants. Neither is there any allegation or finding of evidence that, at the time when George H. Wooster gave his wife the money and property out of which the purchase-money actually paid arose, he was indebted to the plaintiff or any other person. *Page 414 
Under such circumstances, I am unable to see on what ground the plaintiff can make a valid claim to apply the property in question to the payment of his judgment. In the first place, the gifts and voluntary conveyances of George H. Wooster to his wife, made without fraudulent intent, at a time when he was indebted to no one, were in equity valid and effectual, and are not to be called in question in a court of equity, by his subsequent creditors. (Sexton v. Wheaton, 8 Wheat., 419; Neufville v.Thompson, 3 Edw., 92; Borst v. Spelman, 4 Comst., 284.) Subsequent indebtedness cannot be invoked to make that fraudulent which was honest and free from impeachment at the time. (Babcock v. Eckler, 24 N.Y., 630; Reade v. Livingston, 3 Johns. Ch. 500; Seward v. Jackson, 8 Cowen, 406; Hindes'lessors v. Longworth, 11 Wheat., 199.)
The money paid for the property in question was not, then, as between this plaintiff and Mrs. Wooster, the money of her husband, but her own money. The case, therefore, is not within the statute which declares that "when a grant for a valuable consideration shall be made to one person, and the consideration therefor shall be paid by another * * * * such conveyance shall be presumed fraudulent as against the creditors, at that time, of the person paying the consideration." (1 Rev. Stat., 628, §§ 51, 52, 1st ed.) The husband did not in this case pay the consideration, so that no resulting trust arises in favor of the husband's creditor.
But, again, the position which the plaintiff occupies in relation to the transaction complained of as fraudulent, excludes him from alleging the fraud, or claiming any benefit against it. The conveyance against which he now seeks to derive advantage from the property, was made by himself, with a full knowledge of all the facts as they existed at the time, as we are bound to presume, since he has shown nothing to the contrary. (Grant v.Morse, 22 N.Y., 323.) So that, if the money paid was the debtor's, as he now insists it was, and the conveyance to the wife therefore fraudulent as against creditors, it was not fraudulent as against him, for he was not only consenting to the act, but himself performed it. *Page 415 
Surely the maxim, volenti non fit injuria, must be admitted to be applicable in such a case. It is no matter, therefore, whether he was a creditor at the time or not. Admitting that he was, he has excluded himself from the advantage which the statute provides for creditors in such cases.
I am of the opinion that the judgment is right, and should be affirmed.
All concur in the above opinion, except GROVER, J., who dissents from the idea that the husband can give his property to his wife as against his creditors.
Affirmed. *Page 416